DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              MARTHA BARRERO and NICHOLAS PYKE,
                         Appellants,

                                     v.

   HSBC BANK USA, N.A., as Trustee for Wells Fargo Asset Securities
   Corporation, Mortgage Pass-Through Certificates, Series 2007-15,
                              Appellee.

                               No. 4D13-3804

                          [November 18, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kenneth D. Stern, Judge; L.T. Case No. 502011CA012650.

   Brian Korte of Korte and Wortman, P.A., West Palm Beach, (withdrawn
as counsel after filing brief), for appellants.

  Jorge A. Perez Santiago, Michael K. Winston and Dean A. Morande of
Carlton Fields Jorden Burt, P.A., West Palm Beach, for appellee.

PER CURIAM.

   We affirm the final judgment of foreclosure in all respects but one; we
reverse the $1,060 award of attorney’s fees because the record contains
no competent substantial evidence supporting the fee. See Freiman v. Nat’l
City Mortg. Co., No. 4D13-2935, 2015 WL 4268756 (Fla. 4th DCA July 15,
2015).

   Affirmed in part, reversed in part and remanded.

CIKLIN, C.J., GROSS and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.